Case 17-12801-amc         Doc 44Filed 11/13/18 Entered 11/13/18 17:57:21               Desc Main
                                Document     Page 1 of 3
                         UNITED STATES BANKRUPTCY COURT
                    EASTERN DISTRICT OF PENNSYLVANIA (Philadelphia)
IN RE:
SYLVIA BENNETT                                           :     BK. No. 17-12801-amc
                              Debtor                     :
                                                         :     Chapter No. 13
HSBC BANK USA, NATIONAL ASSOCIATION                      :
AS TRUSTEE FOR MASTR REPERFORMING                        :
LOAN TRUST 2005-1 MORTGAGE PASS-                         :
THROUGH CERTIFICATES                                     :
                     Movant                              :     11 U.S.C. §362
                v.                                       :
SYLVIA BENNETT                                           :
                     Respondent

MOTION OF HSBC BANK USA, NATIONAL ASSOCIATION AS TRUSTEE FOR MASTR
REPERFORMING LOAN TRUST 2005-1 MORTGAGE PASS-THROUGH CERTIFICATES
 FOR RELIEF FROM AUTOMATIC STAY UNDER §362 PURSUANT TO BANKRUPTCY
                       PROCEDURE RULE 4001

               Movant, by its attorneys, PHELAN HALLINAN DIAMOND & JONES, LLP, hereby

requests a termination of Automatic Stay and leave to foreclose on its mortgage on real property

owned by Debtor SYLVIA R. BENNETT.

               1.      Movant is JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

AS SERVICER FOR HSBC BANK USA, NATIONAL ASSOCIATION AS TRUSTEE FOR

MASTR REPERFORMING LOAN TRUST 2005-1 MORTGAGE PASS-THROUGH

CERTIFICATES.

               2.      Debtor, SYLVIA R. BENNETT is the owner of the premises located at 6917

CHELWYNDE AVENUE, CITY OF PHILADELPHIA, PENNSYLVANIA 19142, hereinafter

known as the mortgaged premises.

               3.      Movant is the holder of a mortgage on the mortgaged premises.

               4.      Debtor's failure to tender monthly payments in a manner consistent with the

terms of the Mortgage and Note result in a lack of adequate protection.

               5.      Movant wishes to institute foreclosure proceedings on the mortgage because of

Debtor's failure to make the monthly payment required hereunder.

               6.      The foreclosure proceedings to be instituted were stayed by the filing of the
Case 17-12801-amc          Doc 44     Filed 11/13/18 Entered 11/13/18 17:57:21              Desc Main
                                      Document     Page 2 of 3
instant Chapter 13 Petition.

                7.     As of October 8, 2018, Debtor has failed to tender post-petition mortgage

payments for the months of August 2018 through October 2018. The monthly payment amount for the

months of August 2018 through October 2018 is $430.51, less suspense in the amount of $104.91, for

a total amount due of $1,186.62. The next payment is due on or before November 1, 2018 in the

amount of $430.51. Under the terms of the Note and Mortgage, Debtor has a continuing obligation to

remain current post-petition and failure to do so results in a lack of adequate protection to Movant.

                8.     Movant has cause to have the Automatic Stay terminated as to permit Movant

to complete foreclosure on its mortgage.

                9.     Movant specifically requests permission from the Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable

nonbankruptcy law.

                10.    Movant, it's successors and assignees posits that due to Debtor's continuing

failure to tender post-petition mortgage payments and the resulting and ever increasing lack of

adequate protection that said failure presents, sufficient grounds exist for waiver of Rule 4001(a)(3),

and that Movant, its successors or assignees should be allowed to immediately enforce and implement

the Order granting relief from the automatic stay.

                11.    Movant requests that Federal Rule of Bankruptcy Procedure 3002.1 be waived.

WHEREFORE, Movant respectfully requests that this Court enter an Order;

                a.     modifying the Automatic Stay under Section 362 with respect to 6917

CHELWYNDE AVENUE, CITY OF PHILADELPHIA, PENNSYLVANIA 19142 (as more fully

set forth in the legal description attached to the Mortgage of record granted against the Premises), as to

allow Movant, its successors and assignees, to proceed with its rights under the terms of said

Mortgage; and

                b.     Movant specifically requests permission from this Honorable Court to

communicate with Debtor and Debtor's counsel to the extent necessary to comply with applicable
Case 17-12801-amc         Doc 44    Filed 11/13/18 Entered 11/13/18 17:57:21                Desc Main
                                    Document     Page 3 of 3
nonbankruptcy law; and

               c.     holding that due to Debtor's continuing failure to tender post-petition mortgage

payments and the resulting and ever increasing lack of adequate protection that said failure presents,

sufficient grounds exist for waiver of Rule 4001(a)(3), and that Movant, its successors or assignees,

should be allowed to immediately enforce and implement the Order granting relief from the automatic

stay; and

               d.     waiving Federal Rule of Bankruptcy Procedure 3002.1; and

               e.     Granting any other relief that this Court deems equitable and just.

                                                    Jerome Blank, Esq., Id. No.49736
                                                    Jerome Blank, Esq., Id. No.49736
                                                    Phelan Hallinan Diamond & Jones, LLP
                                                    1617 JFK Boulevard, Suite 1400
                                                    One Penn Center Plaza
                                                    Philadelphia, PA 19103
                                                    Phone Number: 215-563-7000 Ext 31625
                                                    Fax Number: 215-568-7616
November 13, 2018                                   Email: jerome.blank@phelanhallinan.com
